DETAILED ACTION
	Receipt of Applicant’s Amendment, filed November 5, 2021 is acknowledged.  
Claims 18, 20, 24, 26, and 30 were amended.
Claims 1-17 were cancelled.
Claims 18-30 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.

Claim Interpretation
	With regard to claims 18, 24, and 30, claim 18 recites “wherein reading the nodes from the second queried dimensions skips reading the intermediate nodes between the root dimension and the next queried dimension”.  Claims 24 and 30 appear to recite substantially similar claim limitations and are subject to the same rational.  This claim 
 As represented in Figure 6, the nodes corresponding to the same view are stored in the form of a linked list.  This means that the system can always skip the intermediate nodes between the root dimension and the next queried dimension (in order of the dimensions in the Dwarf data structure).  This is possible as the system has clustered together, the nodes of the view formed by the fist two queried dimensions in the query. (Paragraph [0063] of the original spec)

Based upon this recitation of the specification, it is clear that it is the fact that the clustered views are stored in a linked list which enables the device to skip intermediate dimensions during reading.  The recitation of “wherein reading the nodes from the second queried dimensions skips reading the intermediate nodes between the root dimension and the next queried dimension” has been fully considered, and has been understood to be an intended use of the claimed system, method, or apparatus and as such has not been given patentable weight.  If a prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2106 and 2111.04.  Any prior art structure which stores clustered views within a linked list appears to be capable of achieving the recited intended use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claims 18, 24, and 30, claim 18 recites “wherein the clustering of all a selected group by views is performed simultaneously while building the dwarf data structure”.  Claims 24 and 30 appear to recite substantially similar claim limitations and are subject to the same rational.  There is no support in the instant specification for this claim limitation.  The only recitation of “simultaneously” is in Paragraph [0027], the sentence “If all clusters are maintained simultaneously during the build time, the amount of memory required to store the cube is very large.”  As applicant points out in the remarks filed November 5, 2011, Page 10, this sentence is part of the recitation of the problem, and is not part of the disclosed solution.  
The recitation of how the clustering is done recites:


  There is no suggestion of the clustering of anything being done “simultaneously”.  One of ordinary skill in the art would recognize the term simultaneously to have a particular meaning regarding specific timing of operations.  Nothing in the specification suggests such specific timing of the clustering.  The specification does not provide any specific means of performing the clustering, and instead specifically states that the cluttering may be performed using different strategies.  The claim limitation requiring that the clustering of all [sic] of a selected group of views be performed simultaneously lacks support in the original specification.

Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claims 18, 24, and 30, claim 18 recites “wherein the clustering of all a selected group by views is performed simultaneously while building the dwarf data structure”.  Claims 24 and 30 appear to recite substantially similar claim limitations and are subject to the same rational.  There does not appear to be sufficient disclosure to enable one of ordinary skill in the art to build a device capable of achieving the claimed 
(A) The breadth of the claims MPEP 2164.08:
	The grammatical structure of the limitation is unclear and leads to confusion regarding the actual functionality being claimed as detailed in the following 112(b) rejection.  For examination purposes this claim limitation was taken to mean –wherein the clustering of all of a selected group of group by views was performed simultaneously while building the dwarf structure--.  The breadth of what qualifies as “a selected group by view” is undefined and unclear.  This appears to amount to an arbitrary selection of views.  One of ordinary skill in the art may read this as covering a single group, or as covering all groups.  The clustering of a single group is feasible, but the clustering of all the groups is not feasible.  Yet both are equally covered by the scope of the claim language, with no guidance provided regarding what is included or excluded in the ‘selected group’.
(B) The nature of the invention MPEP 2164.05(a), (C) The state of the prior art MPEP 2164.05(a) and (D) The level of one of ordinary skill MPEP 2164.05(b):
The subject matter to which the claimed device is directed is that of building Dwarf cubes. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
The state of the art of building of Dwarf Cubes may be seen within the teachings of prior art on record.  
Given the reasonable scope of the “selected group” including all group by views.  The specification states that Dwarf structures would be expected to encounter problems if simultaneous clustering is performed (Paragraph [0027]), explicitly stating that creating so many clusters of nodes is not practically feasible due to memory needs.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (E) The level of predictability in the art MPEP 2164.02, and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) The amount of direction provided by the inventor MPEP 2164.02:
One of ordinary skill in the art would expect to encounter memory issues due to the impracticality of clustering many possible ‘group by’ views (Paragraph [0027]).  The specification does not provide any direction regarding how the clustering operation is performed beyond the generic statement of clustering “few selected ‘group by’ views”.  The recitation of the clustering of a few selected groups does not provide explanation regarding how clustering of all a selected group by views is performed simultaneously.  One of ordinary skill in the art is aware of how to perform such clustering operations a few ‘group by’ using multiple passes, as evidenced by SimanisDwarf (Page 4, section 3), and as briefly mentioned within the instant specification (Paragraph [0027] “On the other hand, if multiple interactions re performed to compute views one by one”.  There is no explanation or description of how the selection of the group by is performed, nor is there any explanation or description of how the clustering can be adapted to cluster this selected group simultaneously without encountering memory issues.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples MPEP 2164.05:
No working examples have been provided.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure MPEP 2164.06:


Based upon the above In re Wands analysis, there does not appear to be sufficient disclosure in the original specification to enable one of ordinary skill in the art to build a device capable of clustering nodes of the dwarf structure, “wherein the clustering of all a selected group by views is performed simultaneously while building the dwarf data structure”.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With regard to claims 18, 24, and 30, claim 18 recites the limitation "arranging a set of nodes in the dwarf data structure, wherein the arranging comprising: clustering nodes from the set of nodes of the dwarf data structure by keeping one or more nodes from the set of nodes close to other one or more nodes from the set of nodes belonging to a same group by view and keeping one or more data blocks in primary memory to write the set of nodes belonging to the same group by view".  There is insufficient antecedent basis for this limitation in the claim.
Each unique claim label is expected to refer to a unique claim element.  The recitation of “set of nodes” “nodes” “one or more nodes” “other one or more nodes” “the nodes” all use unique claim labels, yet appear to refer to the same claim element.  The use of “set of nodes”, “nodes” “one or more nodes” and “other one or more nodes” lack antecedent basis, and confuses the meaning of the claims.  It is unclear if applicant is referring to the set of nodes or attempting to define a new set of nodes.  It is suggested that the same claim label be used when referring to the same claim element, and that a clearly unique claim label be applied when defining a new claim element.  
The language ‘one or more nodes from the set of nodes’ that are close to ‘other one or more nodes from the set of node’ belonging to a same group by view is unclear.  The fact that the claims are identifying nodes that are close to one another to put the same group by view suggest that the ‘one or more nodes’ and the ‘other one or more nodes’ are distinct claim elements, yet their claim label is so similar that one of ordinary 
a set of nodes in the dwarf data structure, wherein the arranging comprising: clustering the set of nodes of the dwarf data structure by keeping one or more first nodes close to one or more second nodes belonging to a same group by view and keeping one or more data blocks in primary memory to write the set of nodes belonging to the same group by view--. Claims 24 and 30 appear to recite substantially similar claim limitations and appear to suffer from the same issues.

With regard to claims 18, 24, and 30, claim 18 recites the limitation "wherein the clustering of all a selected group by views is performed simultaneously while building the dwarf data structure".  This claim limitation appears to contain grammatical issues which render the meaning of the claim unclear.  It is unclear what is meant by “all a selected group by views”.  Does this claim limitation mean that all group by views are selected for clustering, does this claim limitation mean that a selected group of views are clustered, does this claim limitation mean that the clustering of all of a selected group of group by views is performed, or something else?  For examination purposes this claim limitation has been construed to mean -- wherein the clustering of all of a selected group of group by views was performed simultaneously while building the dwarf structure--.

With regard to claims 18, 24, and 30, claim 18 recites the limitation "wherein the data blocks in the second set of views are stored in the secondary memory in form of the linked list".  There is insufficient antecedent basis for this limitation in the claim.  The 

With regard to claims 18, 24, and 30, claim 18 recites the limitation "identifying, one or more target views for a range query, wherein the target views comprise group by views formed by dimensions in the range query and the target view from the one or more target views formed by first two dimensions of the range query comprises the group by view from the second set of views".  There is insufficient antecedent basis for this limitation in the claim.  The claim limitation “target view”, “first two dimensions”, and “the group by view” lack antecedent basis.  
The claim references to “first two dimensions of the range query” yet no such elements have been defined.  
The claim references to “the group by view” yet the claim has previously defined a “same group by view”, “all group by views”, a “selected group by views”, and “target views” which comprise group by views formed by dimensions in the range query.  It is unclear which if any of the previously defined group by view is being referenced with the instant claim limitation, or if applicant is attempting to define a new claim limitation.

For examination purposes this claim limitation has been construed to mean -- identifying, one or more target views for a range query, wherein the one or more target views comprise group by views formed by dimensions in the range query; and the one or more target views, formed by a first set of two dimensions of the range query, comprises the selected group by view from the second set of views--.  Claims 24 and 30 appear to recite substantially similar claim limitations and appear to suffer from the same issues.

With regard to claims 18, 24, and 30, claim 18 recites the limitation:
keeping one or more data blocks in primary memory… 
compressing the one or more data blocks and writing the one or more data blocks to a secondary memory… wherein the one or more data blocks for the same group by view are stored in the secondary memory in form of a linked list …
wherein the data blocks in the second set of views are stored in the secondary memory in form of a linked list; and …
loading, the one or more data blocks corresponding to the target view formed by the first two dimensions in the range query into the primary memory, wherein the one or more data blocks for the target view are identified using the lookup file providing storage location of the data blocks in the secondary memory, wherein the one or more data blocks are loaded in the primary memory, wherein the data blocks are decompressed; and 
reading the nodes from the one or more data blocks loaded in the primary memory, wherein the nodes in the one or more data blocks are nodes of a second queried dimension in the range query and are arranged in an order of values in the node of the root dimension, wherein reading the nodes from the 

There is insufficient antecedent basis for this limitation in the claim.  The claim the claim label “one or more data blocks” and appears to apply this claim label to distinct claim elements, which renders the meaning of the claims unclear and creates antecedent basis issues.  The references to the data blocks also lack antecedent basis as it is unclear which data blocks are being referenced.  Each unique claim label is expected to refer to a unique claim element.  Each unique claim element is expected to have a single unique claim label.  
Data blocks written to a primary memory cannot be the same data blocks written to a secondary memory.  The fact that the primary memory and the secondary memory have two distinct claim labels means that these memories are distinct from each other.  Any data physically written to the primary memory cannot be the exact same data written to the secondary memory.  The same data may be written to both memories, creating a first and second copy of the data.  But the data in the first memory is physically distinct from the data in the second memory, even if they are copies of each other.  It is not sufficient to differentiate between claim elements via the description of the claim elements.  Each distinct element is expected to have a distinct claim label.  Meaning that even if the data blocks are copies of each other, the first data blocks stored in the primary memory are distinct elements and should have a distinct claim label from the second data blocks stored in the second memory.  This is not creating a separate ‘class’ or ‘type’ of data block, but is merely applying a unique claim label to refer to the distinct claim element (i.e. the specific data block stored in the specific memory).  Furthermore, once the one or more data blocks are compressed, that creates 
For examination purposes this claim limitation has been construed to mean – keeping one or more primary data blocks in primary memory… compressing the one or more primary data blocks and writing one or more secondary data blocks to a secondary memory… wherein the one or more secondary data blocks for the same group by view are stored in the secondary memory in form of a linked list … wherein the one or more secondary data blocks in the second set of views are stored in the secondary memory in form of a linked list; and … loading, one or more target data blocks corresponding to the target view formed by the first two dimensions in the range query into the primary memory, wherein the one or more target data blocks for the target view are identified using the lookup file providing storage location of the one or more secondary data blocks in the secondary memory, wherein the one or more target data blocks are loaded in the primary memory, wherein the one or more target data blocks are decompressed; and reading the nodes from the one or more target data blocks loaded in the primary memory, wherein the nodes in the one or more target data blocks are nodes of a second queried dimension in the range query and are arranged in an order of values in the node of the root dimension, wherein reading the nodes from the second queried dimensions skips reading the intermediate nodes between the root 

With regard to claims 18, 24, and 30, claim 18 recites the limitation “identifying, a second set of views for arranging the nodes of the dwarf data structure”.  The claimed arranging of the nodes lacks antecedent basis.  The claim has previously defines “clustering nodes from the set of nodes of the dwarf data structure”.  One of ordinary skill in the art would recognize the clustering nodes, as a form of arranging the nodes.  Each unique claim element is expected to have one unique claim label.  The above identified limitation appears to define a second label (i.e. arranging the nodes) for a claim element previously defined (i.e. clustering nodes).  This interpretation is supported by the fact that the “arranging is being done for the second set of views having the selected group by views” referring to the selected group by views defined in the clustering step.  It would have been reasonable for one of ordinary skill in the art to read the ‘arranging of nodes’ to as referring to the same operation as the ‘clustering nodes’.  As these two elements have two distinct claim labels the claim lacks antecedent basis.  For examination purposes all references to arranging the nodes has been construed as referring to the --clustering of the nodes--.

With regard to claims 19 and 25 the claim recites the limitation “the fact table”.  This claim limitation lacks antecedent basis.  No such claim element has been defined.  For examination purposes this claim limitation has been construed to mean –a fact table--.
the one or more data blocks are configured to store all the nodes corresponding to one or more views not present in the second set of views and are subset of views from the first set of views.".  There is insufficient antecedent basis for “the one or more data blocks” limitation in the claim.  The claim has previously define multiple elements which have been labeled “one or more data blocks”.  It is unclear which of these previously define data elements applicant is attempting to refer to, or if applicant is attempting to define a new data element.  For examination purposes this claim limitation has been construed to mean –the one or more primary data blocks--. Claim 27 recites substantially similar limitations and appears to suffer from the same issue.

With regard to claims 22 and 28, claim 22 recites the limitation "retrieving, the data blocks belonging to a same view by using pointers of the linked list, wherein the pointer, corresponding to a particular data block, points to the memory location in the secondary memory of a succeeding block to the particular data block".  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for “the one or more data blocks” limitation in the claim.  The claim has previously define multiple elements which have been labeled “one or more data blocks”.  It is unclear which of these previously define data elements applicant is attempting to refer to, or if applicant is attempting to define a new data element.  For examination purposes this claim limitation has been construed to mean –the one or more secondary data blocks--.Claim 28 recites substantially similar limitations and appears to suffer from the same issue.

With regard to claim 23 and 29, claim 23 recites the limitation "wherein the size of the data block may be determined based on the number of dimensions associated with the dwarf data structure and the density of the dwarf data structure".  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for “the data block” limitation in the claim.  The claim has previously define multiple elements which one of ordinary skill in the art may identify as the data block.  It is unclear which of these previously define data elements applicant is attempting to refer to, or if applicant is attempting to define a new data element.  For examination purposes this claim limitation has been construed to mean –the one or more primary data blocks, the one or more secondary data blocks, or the one or more target data blocks --.Claim 29 recites substantially similar limitations and appears to suffer from the same issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sismanis [Dwarf: Shrinking the PetaCube] herein referred to as SismanisDwarf in view Research on Data Cube Technology of Dwarf based Semantic OLAP], Kim [6449745] and Tsirogiannis [2014/0279838].

With regard to claim 18 SismanisDwarf teaches A method for building (SismanisDwarf, Pgae 4 Section 3 “Constructing Dwarf Cubes”) and querying (SismanisDwarf, Page 6, Section 4.1 “Query Execution”) a dwarf data structure (Id, “A point query is a simple traversal on the Dwarf Structure from the root to a leaf”), the method comprising: 
	arranging a set of nodes in the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”), wherein the arranging comprising: 
	clustering  (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”) nodes from the set of nodes (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions… For example, node ab represents the group-by ab view”) of the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “the general principles for constructing Dwarf structures”) by keeping one or more nodes from the set of nodes close to other one or more nodes from the set of nodes belonging to a same group by view as clustering nodes of the same view together (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.   and keeping one or more data blocks in primary memory (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”) to write the set of nodes belonging to the same group by view (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”), wherein the clustering as suffix coalescending (SismanisDwarf, Page 6, Section 4.2 “This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential suffix coalescing have already been computed”) of all a selected group by views as all the candidate ancestor views vi (Id) is performed simultaneously while building the dwarf data structure as when the view w is about to be computed (Id), …
a secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”)…, and wherein the one or more data blocks for the same group by view (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”) are stored in the secondary memory in form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”)… 
	identifying, a second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) for arranging the nodes of the dwarf data structure (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Please note this claim limitation has been identified as an intended use of the second set of views.), from a first set of views wherein the first set of views includes all group by views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the arranging is being done for the second set of views having the selected group by views as clustering nodes of the same view together (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”), and wherein the identifying is based on a set of predefined parameters (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”) including available memory space as the size of the Structure may be set using the Gmin min) parameter”; See Table 10 the Space (MB) that is used by the Dwarf Structure; Page 8, Section 5.1.3 “This is useful to examine, since in many cases of high-dimensional data, Cubetrees (and most other competitive structures) may not fit in the available disk space”), and views giving maximum leverage during querying as the binary representation is used to generate the structure (SismanisDwarf, Page 6 “The views are sorted in increasing order based on their binary representation.  This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”) that is used to perform query processing (SismanisDwarf, Page 6, section 4.1), wherein the data blocks in the second set of views are stored in the secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”) in form of the DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”) …; and 
	querying, the dwarf structure comprising: 
		identifying, one or more target views as the views of the query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) for a range query (SismanisDwarf, Page 6 “Range queries”), wherein the target views comprise group by views formed by dimensions (SismanisDwarf, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) in the range query (SismanisDwarf, Page 6 “Range queries”) and a target view from the one or more target views, formed by first two dimensions of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) comprises a group by view from the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”); 
		loading, the one or more data blocks corresponding to the target view formed by the first two dimensions in the range query (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”) into the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”), … in the secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), wherein the one or more data blocks are loaded (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”) in the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of , …; and
		reading the nodes from the one or more data blocks loaded in the primary memory as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the nodes in the one or more data blocks are nodes of a second queried dimension in the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) and are arranged in an order of values in the node of the root dimension (SismanisDwarf, Page 6 Section 4.2 “In Table 2 we illustrate an ordering of the views”), wherein reading the nodes from the second queried dimensions skips (SismanisDwarf, Page 6 Section 4.1 “Range queries differ from point queries in that they contain at least one dimension with a range of values.  If a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner.  As a result, queries on the Dwarf structure have trivial memory requirements (one pointer for each level of the structure”; See Table 2, and Figure 2) reading the intermediate nodes between the root dimension and the next queried dimension (SismanisDwarf, Page 7, section 4.3 ALL cell… Thus we avoid iterating on views abcd (00001), abce (00010), abc (00011) and abde (00100)”).
	SismanisDwarf does not explicitly teach wherein each node has a block relative position represented through a unique block number assigned to each data block and an offset where the node is written within the data block; compressing the one or more data blocks and writing the one or more data blocks to a secondary memory, wherein the compressing is performed while maintaining a mapping  of the unique block number of the data block to position of the data block in a physical file in the secondary memory, wherein the mapping is maintained in a lookup file …wherein the one or more data blocks for the target view are identified using the lookup file providing storage location of the data blocks.
	Yin teaches wherein each node has a block relative position as the numbers (Yin, Page 541, “Figure 1 shows the labels (#1 and #2) for the distinct chucks which are separated with the broken lines”) represented through a unique block number as each chunk label (Id) assigned to each data block as each chunk (Id) and an offset (Yin, Page 541, “i.e. offset address”) where the node is written within the data block (Yin, Page 541, “All the nodes at every chunk are located in memory”); 
	compressing the one or more data blocks (Yin, Page 541, “Dwarf compresses the facts with loftily compression ratio, and thus saves a great deal of storage space”) and writing the one or more data blocks to a secondary memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless , wherein the compressing is performed while maintaining a mapping  (Yin, Page 541 “an index based file”) of the unique block number of the data block (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) to position of the data block (Yin, Page 541, “i.e. offset address”) in a physical file in the secondary memory (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”), wherein the mapping is maintained in a lookup file (Yin, Page 541 “an index based file”) …
wherein the one or more data blocks for the target view are identified (Yin, Page 541, “When user gives a query, we can obtain the dimension information and pick it up, then we can search detailed cubes responding to the dimension information”) using the lookup file (Yin, Page 541, “we construct an index based file.  We can separate the index into two parts: the one is piece index of data, another is interior index of data”) providing storage location of the data blocks (Yin, Page 541 “we must record the tuples read previously (i.e. offset address)…All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”) in the secondary memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”).
It would have been obvious to one of ordinary skill in said subject matter at the time the invention was file to have implemented the dwarf data cube using the chunking and Cube indexing concepts taught by Yin as it yields the predictable results of not only 
	SismanisDwarf does not explicitly teach that the blocks are stored in the form of a linked list.  SismanisDwarf teaches that the blocks are stored in the form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”).  Kim teaches a linked list… the linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by SismanisDwarf using the techniques taught by Kim as it yields the predictable results of providing a means of implementing a storage structure capable of storing the nodes.  
	SismanisDwarf does not explicitly teach wherein the data blocks are decompressed.  Tsirogiannis teaches wherein the data blocks are decompressed (Tsirogiannis, ¶386 “partial decompression”, ¶387 “if necessary, decompress chunk containing datun”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the proposed device using the reading and decompression techniques taught by Tsirogiannis as it yields the predictable results of providing access to the chunks of data, and the ability to decompress them as needed.

wherein each node from the set of nodes is configured to maintain information of a data point corresponding to one or more dimensions as the data in the dimensions (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions… For example, node ab represents the group-by ab view”) from a set of dimensions (SismanisDwarf, Page 6, Section 4.1 “a 4-dimensional cube with dimensions a,b,c,d”) associated with the fact table as the fact table’s tuples (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”).  

With regard to claims 20 and 26 the proposed combination further teaches wherein the identifying the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) is based on determining, the first set of views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) corresponding to a set of dimensions (SismanisDwarf, Page 6, Section 4.1 “a 4-dimensional cube with dimensions a,b,c,d”) comprising all views (SismanisDwarf, Page 6, Section 4.2 generated using each of a combination of dimensions from the set of dimensions as the combination of the dimensions a, b, c, d (SismanisDwarf, Page 6, Section 4.1 “all views containing dimension a (views a, ab, ac, ad, abc, abd, acd) are all interleaved in the disk area that view abcd occupies”), wherein each view from the first set of views is associated with a subset of nodes from the set of nodes of the dwarf structure as a sub-dwarf (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) , and wherein the second set of views includes all group by views formed by a root dimension as a (SismanisDwarf, Page 6, Section 4.1 “all views containing dimension a (views a, ab, ac, ad, abc, abd, acd) are all interleaved in the disk area that view abcd occupies”) with any other dimension as bcd (Id).  

With regard to claims 21 and 27 the proposed combination further teaches wherein the one or more data blocks are configured to store all the nodes corresponding to one or more views not present in the second set of views (SismanisDwarf, Pge 7 see Table 3 view bc, b, c, and none; see Figure 2, elements 5-8) and are subset of views from the first set of views (SismanisDwarf, Page 6, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s diemnsions”).  

	With regard to claims 22 and 28 the proposed combination further teaches wherein the querying comprising: retrieving, the data blocks belonging to a same view as the nodes in the same cluster (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”) by using pointers (SismanisDwarf, Page 6 Section 4.1 “As a result, queries on the Dwarf structure have trivial memory requirements (one pointer for each level of the structure”; See Table 2, and Figure 2) of the linked list as DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”) stored as a linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”), wherein the pointer, corresponding to a particular data block as the block with the specific assigned numbers (Yin, Page 541, “Figure 1 shows the labels (#1 and #2) for the distinct chucks which are separated with the broken lines”), points to the memory location (Yin, Page 541 “we must record the tuples read previously (i.e. offset address)…All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”) in the secondary memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”, such as on the of a succeeding block to the particular data block as the nodes have been clustered so as to resolve the issue of the data being on different disk pages that are far apart, this is achieved by storing the nodes of the same view in clusters (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”).  

	With regard to claims 23 and 29 the proposed combination further teaches wherein the size of the data blocks (SismanisDwarf Page 4 “The size of a non-leaf cell… while the size of a leaf-cell”) may be determined based on the number of dimensions (SismanisDwarf, Page 4 “A Dwarf for a saturated cube of D divisions”) associated with the dwarf data structure and the density of the dwarf data structure (SismanisDwarf, Page 4, “A Dwarf for a saturated cube of D dimensions and the same cardinality N for each dimension… The fact table of the saturated cube has ND tuples”).

With regard to claim 24 SismanisDwarf teaches A system for building (SismanisDwarf, Pgae 4 Section 3 “Constructing Dwarf Cubes”) and querying a dwarf data structure (Id, “A point query is a simple traversal on the Dwarf Structure from the root to a leaf”), the system comprising: 
A memory (SismanisDwarf, Page 7, Section 5 “We used a 30GB disk retaining at 7200 rpms, able to write at about 8MB/sec and read at about 12MB/sec”); and 
a processor (SismanisDwarf, Page 7, Section 5 “All tests in this section were run on a single 700Mhz Celeron processor”) coupled to the memory, wherein the processor is configured to process programmed instructions stored in the memory (SismanisDwarf, Page 7, Section 5 “We performed several experiments with different datasets and sizes to validate our storage and performance expections”) for:
	arranging a set of nodes in the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”), wherein the arranging comprising: 
	clustering  (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”) nodes from the set of nodes (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions… For example, node ab represents the group-by ab view”) of the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “the general principles for constructing Dwarf structures”) by keeping one or more nodes from the set of nodes close to other one or more nodes from the set of nodes belonging to a same group by view as clustering nodes of the same view together (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not  and keeping one or more data blocks in primary memory (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”) to write the set of nodes belonging to the same group by view (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”), wherein the clustering as suffix coalescending (SismanisDwarf, Page 6, Section 4.2 “This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential suffix coalescing have already been computed”) of all a selected group by views as all the candidate ancestor views vi (Id) is performed simultaneously while building the dwarf data structure as when the view w is about to be computed (Id), 
… secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), …, and wherein the one or more data blocks for the same group by view (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”) are stored in the secondary memory in form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just  …; 
	identifying, a second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) for arranging the nodes of the dwarf data structure (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Please note this claim limitation has been identified as an intended use of the second set of views.), from a first set of views wherein the first set of views includes all group by views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the arranging is being done for the second set of views having the selected group by views as clustering nodes of the same view together (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”), and wherein the identifying is based on a set of predefined parameters (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical including available memory space as the size of the Structure may be set using the Gmin parameter, and is useful to know to ensure the structure will fit in available disk space (SismanisDwarf, Page 10, Section 5.2.3 “we can limit the space that Dwarf occupies and subsequently computation time, by appropriately setting the minimum granularity (Gmin) parameter”; See Table 10 the Space (MB) that is used by the Dwarf Structure; Page 8, Section 5.1.3 “This is useful to examine, since in many cases of high-dimensional data, Cubetrees (and most other competitive structures) may not fit in the available disk space”), and views giving maximum leverage during querying as the binary representation is used to generate the structure (SismanisDwarf, Page 6 “The views are sorted in increasing order based on their binary representation.  This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”) that is used to perform query processing (SismanisDwarf, Page 6, section 4.1), wherein the data blocks in the second set of views are stored in the secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”) in form of the DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”) …; and 
	querying, the dwarf structure comprising: 
		identifying, one or more target views as the views of the query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to  for a range query (SismanisDwarf, Page 6 “Range queries”), wherein the target views comprise group by views formed by dimensions (SismanisDwarf, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) in the range query (SismanisDwarf, Page 6 “Range queries”) and a target view from the one or more target views, formed by first two dimensions of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) comprises a group by view from the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”); 
		loading, the one or more data blocks corresponding to the target view formed by the first two dimensions in the range query (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”) into the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”), …in the secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), wherein the one or more data blocks are loaded (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the in the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”), …; and
		reading the nodes from the one or more data blocks loaded in the primary memory as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the nodes in the one or more data blocks are nodes of a second queried dimension in the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) and are arranged in an order of values in the node of the root dimension (SismanisDwarf, Page 6 Section 4.2 “In Table 2 we illustrate an ordering of the views”), wherein reading the nodes from the second queried dimensions skips (SismanisDwarf, Page 6 Section 4.1 “Range queries differ from point queries in that they contain at least one dimension with a range of values.  If a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner.  As a result, queries on the Dwarf structure have trivial memory requirements (one pointer for each level of the structure”;  reading the intermediate nodes between the root dimension and the next queried dimension (SismanisDwarf, Page 7, section 4.3 “Iterating over these two views did not create any new nodes, but rather closed the nodes by writing the ALL cell… Thus we avoid iterating on views abcd (00001), abce (00010), abc (00011) and abde (00100)”).
	SismanisDwarf does not explicitly teach wherein each node has a block relative position represented through a unique block number assigned to each data block and an offset where the node is written within the data block; compressing the one or more data blocks and writing the one or more data blocks to a secondary memory, wherein the compressing is performed while maintaining a mapping  of the unique block number of the data block to position of the data block in a physical file in the secondary memory, wherein the mapping is maintained in a lookup file …wherein the one or more data blocks for the target view are identified using the lookup file providing storage location of the data blocks.
	Yin teaches wherein each node has a block relative position as the numbers (Yin, Page 541, “Figure 1 shows the labels (#1 and #2) for the distinct chucks which are separated with the broken lines”) represented through a unique block number as each chunk label (Id) assigned to each data block as each chunk (Id) and an offset (Yin, Page 541, “i.e. offset address”) where the node is written within the data block (Yin, Page 541, “All the nodes at every chunk are located in memory”); 
	compressing the one or more data blocks (Yin, Page 541, “Dwarf compresses the facts with loftily compression ratio, and thus saves a great deal of storage space”) and writing the one or more data blocks to a secondary memory as once the , wherein the compressing is performed while maintaining a mapping  (Yin, Page 541 “an index based file”) of the unique block number of the data block (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) to position of the data block (Yin, Page 541, “i.e. offset address”) in a physical file in the secondary memory (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”), wherein the mapping is maintained in a lookup file (Yin, Page 541 “an index based file”) …
wherein the one or more data blocks for the target view are identified (Yin, Page 541, “When user gives a query, we can obtain the dimension information and pick it up, then we can search detailed cubes responding to the dimension information”) using the lookup file (Yin, Page 541, “we construct an index based file.  We can separate the index into two parts: the one is piece index of data, another is interior index of data”) providing storage location of the data blocks (Yin, Page 541 “we must record the tuples read previously (i.e. offset address)…All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”) in the secondary memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”).

	SismanisDwarf does not explicitly teach that the blocks are stored in the form of a linked list.  SismanisDwarf teaches that the blocks are stored in the form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”).  Kim teaches a linked list… the linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by SismanisDwarf using the techniques taught by Kim as it yields the predictable results of providing a means of implementing a storage structure capable of storing the nodes.  
	SismanisDwarf does not explicitly teach wherein the data blocks are decompressed.  Tsirogiannis teaches wherein the data blocks are decompressed (Tsirogiannis, ¶386 “partial decompression”, ¶387 “if necessary, decompress chunk containing datun”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the proposed device using the reading and decompression techniques taught by Tsirogiannis as it yields the predictable results 

With regard to claim 30 SismanisDwarf teaches A non-tranistory computer readable medium (SismanisDwarf, Page 7, Section 5 “We used a 30GB disk retaining at 7200 rpms, able to write at about 8MB/sec and read at about 12MB/sec”) embodying a program executable (SismanisDwarf, Page 7, Section 5 “We performed several experiments with different datasets and sizes to validate our storage and performance expectations”) in a computing device (SismanisDwarf, Page 7, Section 5 “All tests in this section were run on a single 700Mhz Celeron processor”) for fetching data (SismanisDwarf, Page 6, Section 4.1 “Query Execution”) from a dwarf data structure  (SismanisDwarf, Pgae 4 Section 3 “Constructing Dwarf Cubes”) the program comprising
A program code (SismanisDwarf, Page 7, Section 5 “We performed several experiments with different datasets and sizes to validate our storage and performance expectations”) for arranging a set of nodes in the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”), wherein the arranging comprises:
arranging a set of nodes in the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”), wherein the arranging comprising: 
	clustering  (SismanisDwarf, Page 6, Section 4.2 “Clustering Dwarf Cubes”) nodes from the set of nodes (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational ab represents the group-by ab view”) of the dwarf data structure (SismanisDwarf, Page 6, Section 4.2 “the general principles for constructing Dwarf structures”) by keeping one or more nodes from the set of nodes close to other one or more nodes from the set of nodes belonging to a same group by view as clustering nodes of the same view together (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”) and keeping one or more data blocks in primary memory (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”) to write the set of nodes belonging to the same group by view (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”), wherein the clustering as suffix coalescending (SismanisDwarf, Page 6, Section 4.2 “This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential suffix coalescing have already been computed”) of all a selected group by views as all the candidate vi (Id) is performed simultaneously while building the dwarf data structure as when the view w is about to be computed (Id), …a secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”)…, and wherein the one or more data blocks for the same group by view (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”) are stored in the secondary memory in form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”) …; 
	identifying, a second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) for arranging the nodes of the dwarf data structure (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Please note this claim limitation has been identified as an intended use of the second set of views.), from a first set of views wherein the first set of views includes all group by views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the arranging is being done for the second set of views having the selected group by views as clustering nodes of the same view together (SismanisDwarf, Page 5, Section 3.2 “identify identical dwarfs and coalesce their storage”; Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section , and wherein the identifying is based on a set of predefined parameters (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”) including available memory space as the size of the Structure may be set using the Gmin parameter, and is useful to know to ensure the structure will fit in available disk space (SismanisDwarf, Page 10, Section 5.2.3 “we can limit the space that Dwarf occupies and subsequently computation time, by appropriately setting the minimum granularity (Gmin) parameter”; See Table 10 the Space (MB) that is used by the Dwarf Structure; Page 8, Section 5.1.3 “This is useful to examine, since in many cases of high-dimensional data, Cubetrees (and most other competitive structures) may not fit in the available disk space”), and views giving maximum leverage during querying as the binary representation is used to generate the structure (SismanisDwarf, Page 6 “The views are sorted in increasing order based on their binary representation.  This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”) that is used to perform query processing (SismanisDwarf, Page 6, section 4.1), wherein the data blocks in the second set of views are stored in the secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”) in form of the DAG (SismanisDwarf,  …; and 
	a program code for (SismanisDwarf, Page 7, Section 5 “We performed several experiments with different datasets and sizes to validate our storage and performance expectations”) querying, the dwarf structure comprising: 
		identifying, one or more target views as the views of the query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) for a range query (SismanisDwarf, Page 6 “Range queries”), wherein the target views comprise group by views formed by dimensions (SismanisDwarf, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) in the range query (SismanisDwarf, Page 6 “Range queries”) and a target view from the one or more target views, formed by first two dimensions of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) comprises a group by view from the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”); 
		loading, the one or more data blocks corresponding to the target view formed by the first two dimensions in the range query (SismanisDwarf; i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”) into the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”), … in the secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), wherein the one or more data blocks are loaded (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”) in the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”), …; and
		reading the nodes from the one or more data blocks loaded in the primary memory as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the nodes in the one or more data blocks are nodes of a second queried dimension in the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; and are arranged in an order of values in the node of the root dimension (SismanisDwarf, Page 6 Section 4.2 “In Table 2 we illustrate an ordering of the views”), wherein reading the nodes from the second queried dimensions skips (SismanisDwarf, Page 6 Section 4.1 “Range queries differ from point queries in that they contain at least one dimension with a range of values.  If a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner.  As a result, queries on the Dwarf structure have trivial memory requirements (one pointer for each level of the structure”; See Table 2, and Figure 2) reading the intermediate nodes between the root dimension and the next queried dimension (SismanisDwarf, Page 7, section 4.3 “Iterating over these two views did not create any new nodes, but rather closed the nodes by writing the ALL cell… Thus we avoid iterating on views abcd (00001), abce (00010), abc (00011) and abde (00100)”).
	SismanisDwarf does not explicitly teach wherein each node has a block relative position represented through a unique block number assigned to each data block and an offset where the node is written within the data block; compressing the one or more data blocks and writing the one or more data blocks to a secondary memory, wherein the compressing is performed while maintaining a mapping  of the unique block number of the data block to position of the data block in a physical file in the secondary memory, wherein the mapping is maintained in a lookup file …wherein the one or more data blocks for the target view are identified using the lookup file providing storage location of the data blocks.
wherein each node has a block relative position as the numbers (Yin, Page 541, “Figure 1 shows the labels (#1 and #2) for the distinct chucks which are separated with the broken lines”) represented through a unique block number as each chunk label (Id) assigned to each data block as each chunk (Id) and an offset (Yin, Page 541, “i.e. offset address”) where the node is written within the data block (Yin, Page 541, “All the nodes at every chunk are located in memory”); 
	compressing the one or more data blocks (Yin, Page 541, “Dwarf compresses the facts with loftily compression ratio, and thus saves a great deal of storage space”) and writing the one or more data blocks to a secondary memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”), wherein the compressing is performed while maintaining a mapping  (Yin, Page 541 “an index based file”) of the unique block number of the data block (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) to position of the data block (Yin, Page 541, “i.e. offset address”) in a physical file in the secondary memory (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”), wherein the mapping is maintained in a lookup file (Yin, Page 541 “an index based file”) …
wherein the one or more data blocks for the target view are identified (Yin, Page 541, “When user gives a query, we can obtain the dimension information and pick it up, then we can search detailed cubes responding to the dimension information”) using the lookup file (Yin, Page 541, “we construct an index based file.  We can separate the providing storage location of the data blocks (Yin, Page 541 “we must record the tuples read previously (i.e. offset address)…All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”) in the secondary memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”).
It would have been obvious to one of ordinary skill in said subject matter at the time the invention was file to have implemented the dwarf data cube using the chunking and Cube indexing concepts taught by Yin as it yields the predictable results of not only realizing the compression storage of Dwarf Cube, but also proposes an improved algorithm to solve the question of I/O accessing frequently (Yin, Page 540).
	SismanisDwarf does not explicitly teach that the blocks are stored in the form of a linked list.  SismanisDwarf teaches that the blocks are stored in the form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”).  Kim teaches a linked list… the linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by SismanisDwarf using the techniques taught by Kim as it yields the 
	SismanisDwarf does not explicitly teach wherein the data blocks are decompressed.  Tsirogiannis teaches wherein the data blocks are decompressed (Tsirogiannis, ¶386 “partial decompression”, ¶387 “if necessary, decompress chunk containing datun”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the proposed device using the reading and decompression techniques taught by Tsirogiannis as it yields the predictable results of providing access to the chunks of data, and the ability to decompress them as needed.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive.
With regard to the 112(a) enablement rejection, specifically the (E)(G) and (H) factors of the In re Wands analysis, applicant asserts that the level of predictability of the invention is vary less as it involves the inventive step of the claim language regarding the clustering of selected group by views being performed simultaneously.
In response to the preceding argument, the question is raised as to what applicant is asserting the level of predictability is less than?  The office is not asserting that the field of art is unpredictable.  On the contrary, the office is stating that one of ordinary skill in the art would predict the clustering of many possible ‘group by’ views to be impractical.  The scope of the claim does not place any limit on what the ‘selected’ 
Applicant submits that Paragraphs [0044], [0027], and [0028] disclose the essential steps of clustering along with examples and appropriate explanation.
Paragraph [0044] discusses determining a fist set of views.  This is not pertinent to the ‘selected group by views” or the clustering of all a selected group buy views being done simultaneously.  To be clear, the ‘set of nodes’ is explicitly claimed as a distinct element than the ‘all a selected group buy views’.  
The section of Paragraph [0027] that applicant highlights on Page 13 merely states that different strategies may be used, but does not provide any description or recitation of what these strategies are.
Paragraph [0028] describes assigning a unique view number to each ‘group by’ view, and provides an example of a cube with 4 dimensions.  Paragraph [0028] explicitly states that this is done “One all the ‘group buy’ views that need to be clustered are selected”.  There is no recitation of how the views are selected, or how they are clustered.  Assigning them a unique number does not cluster the views, nor does it select them.  It merely provides a unique handle that can be used to differentiate and identify the group by views.  There is no recitation of how to select “a selected group by view”, how the clustering is performed, nor how the clustering is performed simultaneously for the selected group by views.

In response to the preceding argument, what a device is capable of achieving does not provide the details necessary to build or implement that device.  The 112(a) enablement rejection is not arguing whether the device has underlying advantages, it is arguing that the disclosed specification does not provide sufficient details to enable one of ordinary skill in the art to make and use the device.

	With regard to the 112(b) rejections, applicant argues that the invention is not categorizing any type of data block.
	In response to the preceding argument it is not asserted that any form of categorization, or types of data blocks suggested.  It is the offices understanding that the device includes two distinct physical memories, labeled primary and secondary memory.  Each of these memories stores data blocks.  While the contents of these data blocks may be the same, as they are stored in distinct locations they require distinct claim labels.  This makes it clear when the applicant is referring to the specific data blocks stored in primary memory (i.e. one or more first data blocks), and the specific data blocks stored in secondary memory (i.e. one or more second data blocks).  It is the offices understanding that the one or more first data blocks are compressed to form compressed data blocks which are stored to the secondary memory, thereby forming the one or more second data blocks.  The one or more first data blocks and the one or more second data blocks are distinct more in merely storage location.  The one or more second data blocks are a compressed form of the one or more first data blocks.  By 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMANDA L WILLIS/Primary Examiner, Art Unit 2156